FILED
                             NOT FOR PUBLICATION                             MAR 04 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-10566

               Plaintiff - Appellee,             D.C. No. 07-cr-00917-GMS

   v.
                                                 MEMORANDUM *
 SAMUEL DEAN JACKSON,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      G. Murray Snow, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Samuel Dean Jackson appeals from his guilty-plea conviction and 96-month

sentence for armed bank robbery, in violation of 18 U.S.C. § 2113(a), (d), and his

guilty-plea conviction and consecutive 84-month sentence for use of a firearm in a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SR/Research
crime of violence, in violation of 18 U.S.C. § 924(c). Pursuant to Anders v.

California, 386 U.S. 738 (1967), Jackson’s counsel has filed a brief stating there

are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided the appellant with the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       We construe Jackson’s pro se letter, received October 16, 2009, as a request

for appointment of counsel, and we deny the request.

       Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED.




SR/Research                               2                                    08-10566